Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Danny A. Jordan, Sr., appeals the district court’s order granting summary judgment to the Defendants on his action brought pursuant to the Fair Labor Standards Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Jordan v. Gobo, Inc., No. 6:11-cv-00047-NKM-RSB (W.D.Va. May 8, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.